 In'the MatterofTHE CLEVELAND ELECTRICILLUMINATINGCo.andINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS(AFL)Case No. C-2-543.-DecidedApril.30, X9.3Mr. Walter E. TaagandMr. Max W. Johnstone,for the Board.Squrire, Sanders and Dempsey,byMr. Ralph M. Besse,of Cleveland,Ohio, for the respondent._Mr. John G. Roberts,of Cleveland, Ohio, for the Independent.Mr. William Patrick ClyneandMr. W. B. Petty,of Cleveland, Ohio,for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by International Brotherhood of ElectricalWorkers (AFL), herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director for theEighth Region, Cleveland, Ohio, issued its complaint on February 22,.1943, against The Cleveland Electric Illuminating Co., Cleveland,Ohio, herein called the,respondent, alleging' that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein,called the Act.Copies of the complaint together with'notice of hear-ing thereon were duly served upon the respondent, the Union, andElectric Illuminating Workers Union, herein called the Independent,a labor organization alleged to be dominated by the respondent.'With respect to the unfair labor practices, the complaintalleged insubstance that the respondent (1) in or about April 1942, and at alltimes subsequent thereto, by various acts and conduct has' fostered,dominated, maintained, and contributed support to the Independent;'and - (2) in or about April 1942, and at all times subsequent thereto,by the foregoing acts, has interfered with, restrained, and coerced its.employees in the exercise of the rights guaranteed in Section 7 of theAct.49 N. L.R. B., No. 38.300 -:.THE CLEVELAND ILLUMINATING CO.301-On February* 26 and 27, 1943, the respondent, the Union, the Inde-pendent, and the Board entered into a stipulation agreeing upon astatement. of facts to serve as the basis for the Decision and ,Orderherein : and expressly, waiving further hearing, the issuance of an-Intermediate Report or proposed findings of fact, or other procedurebefore the Board.The stipulation provides as follows :It is hereby stipulated and agreed by and among The ClevelandElectric Illuminating Co., hereinafter sometimes called the Respond-'ent, International Brotherhood of ElectricalWorkers, affiliated withthe,American Federation of Labor, hereinafter sometimes called theUnion, Electric Illuminating Workers Union, unaffiliated, hereinaftersometimes called the Independent, Max W. Johnstone, Regional Attor-ney, and Walter E. Taag, Regional Director, Eighth Region, NationalLabor Relations Board, hereinafter sometimes called the Board, asfollows :-1.The parties hereto hereby waive hearing, before a Trial Examinerof the Board, in this matter, and substitute therefore the followingagreed statement of facts, which facts the Board may find with thesame force and effect as though received in the record by way ofwritten or oral testimony, and proceed formally therefrom.The parties hereto reserve their rights to file briefs with the Boardon the question of the legal effect to be given to the stipulated facts,and hereby request permission to argue on the same matter before theBoard.All parties hereto hereby waive the filing of answers to theComplaint issued herein.Upon transfer of this case to the Board, all parties hereto waive allpreliminary or intermediate reports and proposed findings of fact andconclusions of law by the Board.However, this Stipulation is voidand of no force and effect unless all parties-are afforded the opportunityby the Board to file briefs with the Board on the question of the legaleffect to be given to the stipulated facts and permitted oral argumentbefore the Board on the same matter, prior to decision by the Board.2.Upon a charge duly filed by the Union, Walter E. Taag, RegionalDirector, Eighth Region of the Board, as agent of the Board, actingpursuant to the Board's Rules and Regulations, Series 2, as amended,issued its Complaint and Notice of Hearing on the 22nd day ofFebruary, 1943, against the Respondent.Said Complaint and Noticeof Hearing are appended hereto, marked,Exhibit A,t and incorporatedherein.3.The Respondent is a corporation organized and existing by virtue.of the laws of the State of Ohio. It was incorporated in 1892, under1The Exhibits which are referred to in the Stipulation are not set forth in full herein,but are referred to in our findings of fact,infra,wherever necessary or material. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe name of The, Cleveland General, Electric Company. Its name waschanged to that above indicated in 1894.,It is controlled by The NorthAmerican Company.It has-one wholly owned subsidiary,-The CeicoCompany, which owns, sells and services electric meters and acquirestitle to real estate for use in the Respondent's business.,The Respond-ent is engaged principally in thegeneration and distribution of electricenergy in Cuyahoga,Geauga, Lake and Ashtabula Counties,and in asmall portion of Lorain County, in the State of Ohio.Such territoryin which the Respondent is engaged in the production and distributionof electric energy extends along the shore-of Lake Erie approximately100'miles.The total area in which the Respondent produces and dis-tributes electric energy is approximately 1,700 square miles.The totalpopulation residing in such area is approximately 1,340,000.TheRespondent serves approximately 132 communities.The area servedby the Respondent is highly industrialized,containing steel mills,machine shops,automobile parts and,body-plants, and other heavyindustry, and numerous utilities and other instrumentalities of inter-state-commerce. -Many of said industries and instrumentalities ofinterstate commerce purchase and consume electric energy producedand distributed by the Respondent.The Respondent owns three steamelectric generating plants of 640,000 k. w.capacity,name plate rating,-and - an interconnected electric transmission and distribution system.At the end of 1942, the Respondent had 348,966 customers including951 industrial and commercial customers with 50 k. w.or more ofdemand and 38,223 such customers with less than '50 k..w.-of demand.In 1942, its revenues from the sale of electric energy amounted toapproximately$35,750,000.00 and its total operating revenue amountedto approximately$37,300,000.00.In 1942,the Respondent used coalin the production of electric energy costing approximately$6,000,-000.00,-of which approximately40o%ocame from outside the State ofOhio.In 1942, the Respondent purchased,for use in its operations,equipment and supplies produced outside the State of Ohio of a valuein excess of $1,000,000.00.The Board may consider the facts set outin 'this paragraph for the purpose of - deciding-whetheror not theRespondent is engaged in commerce within the meaning of Section 2(6) of the National, Labor Relations Act, hereinafter sometimes calledthe Act,, and whether or not its operations affect commerce within the-meaning of Sectioii 2 (7) of the Act.-'4.The Union is a. labor organization affiliated with the AmericanFederation of Labor.The Union chartered a local union of the inter-national organization on December118, 1942, knownas Local No.B-1336.Certain employees of the Respondent are eligible for mem=bership in said local union, and certain of Respondent's employees-aremembers of said local union.Said local union has organized pursuant 303,organization and has elected certain operating officers pursuant tothe said constitution.The Union and the local union thereof are bothlabor 4gani2ations within the meaning of Section 2 (5) of the Act.5.The Independent is a labor organization established in July,1942.'It admits to membership certain non-supervisory employeesof the Respondent, and certain non-supervisory employees of theRespondent are members of said organization.The Independent hasa constitution and by-laws, which was adopted in July 1942, and inAugust, 1942, electedofficers pursuant to said-constitution and by-laws.The Independent is a labor organization within the meaning of Section2 (5) of the Act.6.All parties hereto acknowledge service of the Complaint issuedherein on February 22, 1943, the Notice of Hearing, the charge filedamended.'ing, charge, and a copy of the Board's Rules and Regulations, Series2, as amended, may be filed with the Chief Trial Examiner, of theBoard in Washington, D. C., and, together with any subsequent mo-tions which may be filed as contemplated by. Paragraph 1, above, shallconstitute the record in the case, before the Board.8.and 7, above, is appended hereto, marked Exhibit B, and made a parthereof..I '9.The duties of the Respondent's operating personnel at its LakeShore, Cleveland, Ohio plant, also known as Lake' Shore A and Bassistant superintendent, and the chief engineer, and of the severalturbine room watch engineers at said plant, are set out in the "SteamDepartment Job Specifications at the Lake Shore Plant of The Cleve-,land Electric- Illuminating Co.", appended hereto, -marked ExhibitC, and made a part hereof. The superintendent referred to thereinTheassistant superintendent referred to therein is Howard Lord, who hasheld that' position since May 1, 1925.The chief engineer referred totherein is William Sattelmeyer, who-has held that position since Octo-ber '1, 1935. :Among the turbine room- watch engineers referred' to,therein are Rudy-Voinov, who has held that position since September4, 1935, and'Wallace F. Humphrey, who has held that position sinceDecember 1, 1941.From January 15^to January 25, 1942, from ,April7 to October 25, 1942, and on December 14, 1942, one Dominic RuggieAt ,all othertimes pertinent hereto; the said Dominic Ruggie:has been and is nowan engineer's helper. '304'DECISIONS OF - NATIONAL -LABOR I RELATIONS BOARD',10.From a date` in 1942 prior to July 15,' 1942, the International'Brotherhood of Operating Engineers 2 and the Union were attemptingto organize the employees of the Respondent.,11.The Respondent distributed to its employees on or aboutSeptember 20, '1933,. a letter, a copy of which is appended hereto,marked Exhibit D, and made a part hereof.The Respondent distrib-,uted another letter to its employees on or'about May 2,'1934, appendedhereto,marked Exhibit E, :and made a part hereof, which letter referred to the letter marked Exhibit D. - The Respondent distributed anotice to its employees on or about July 15, 1942, through its houseorgan, "The Ceico Motor",'a' copy of which notice is'appended hereto,marked Exhibit F, and made a part hereof.'12.,On or about September 10, 1942, one of the Respondent's em-ployees at its Lake Shore plant was in a group of employees to whomWilliam Sattelmeyer, Respondent's chief engineer at its Lake Shoreplant, was speaking.The said Sattelmeyer stated to the employees,that he thought the Independent wag the best pf all the labor organiza-tions which' was attempting to organize the employees. -Sattelmeyer-also stated that the Independent ,was ,the organization to go into inas-much as, if the men joined the, Independent; they could elect whatever,officers they wanted to elect, and dispose of them as they wished with-out outside influence:These r'emarks' of Chief Engineer Sattelmeyerwere made, as above indicated, to a group of approximately five em-ployees of the Respondent's'Lake Shore, plant.This incident occurredwhile the employees were in the plant and on duty.13.During the summer of 1942, F. C. Fletcher, Respondent's super-Brondz, one of the Respondent's boiler operators at its Lake Shoreplant, told the said Brondz to join the Independent and told the saidBrondz that it was the wish of his immediate superiors that he jointhe Independent and that the Independent was preferred by the Com-pany.This incident occurred, while Brondz was in' the plant andon duty.'14:During the month of October, 1942, Howard Lord,, Respondent'sassistant superintendent at its Lake Shore plant, inquired of JohnTomko, a steam electric maintenance man at the Respondent's Lake-Shore plant, how -the Union was coming along. The said Tomkoreplied that it was getting along,all right. 'The said Lord then'inquired, "which one ?"The said Lord theh'replied, "Swell."This incident occurred whileTomko was in the plant and'on duty.'2This organization does not appear to have been, served, with notice ofhearing, and Is --not, a, party to the stipulation. THE CLEVELAND ILLUMINAUNG CO.305'/15. In June, 1942, Wallace F.. Humphrey, referred to in Paragraph9, above, told various of the employees working under" him that hethought the Independent was a good union, but that it should beexpanded to inctade office workers and persons with limited super-visory authori^YShortly thereafter the said Humphrey told Theeight turbine `room operators and two engineer's helpers on his crewthat the said/Humphrey thought the Independent Union could handletheir .-affairs) without : going for outside help.Shortly thereafterWilliam Sattelmeyer, Respondent's chief engineer at its Lake Shoreplant, 'in a conversation with Wallace F. Humphrey, told the saidHumphrey this was a good thing, and that he thought the employeescould handle their own affairs without going to the A: F. of L. or,C. I. O. Immediately after this conversation the said Humphreytold the men on, his shift that .they should go into the IndependentUnion and-that he would join it himself if he were eligible.The saidHumphrey told these. employees that they did not need to worry aboutany repercussions from the Company inasmuch as he had talked toChiefEngineer . Sattelmeyer.Shortly after the said Humphreytalked to these employees, most of them joined the Independent.These' incidents! occurred - while the employees were in the 'plant andon duty.16. In August, 1942, Dominic Ruggie, referred to in Paragraph 9,above, was advised by four of the employees who worked under him,that they would join whichever union the said Ruggie joined. There-after the-, said' Ruggie toldWilliam Sattelmeyer, Respondent's chiefengineer at its Lake Sliore plant, that there was considerable talk aboutunions, that Ruggie and the men under him were undecided which unionto join and that he would like to join whichever union would be thebest,for the men.The said Sattelmeyer replied that he did not knowand that Ruggie would 'have to make up his own mind. The saidSattelmeyer then added that the Independent was the best union for themen and for the Company and would be the best one to join. Thereafter -the said',Ruggie spoke to the eleven men in his crew and toldthem the Independent was the best union to join.Within a week there-after ten of the eleven men had joined the Independent.These inci-dents occurred while the employees were in the plant and on duty. /17.During the summer of 1942, the day after one Leo Crowe, a steamelectricmaintenance man, attended a meeting of the InternationalBrotherhood of Operating Engineers, William Sattelmeyer, Respond-ent's chief engineer at its Lake Shore plant, told the said Leo Crowethat'the employees would be better off to have their own union andthat, if-they did,not get into the Independent, the A. F. of L. might getin, and, interfere, with, the- employees' .,freedom of `activity.Shortlythereafter the said Crowe joined the Independent and was asked by the 306DECISIONS OF ,NATIONAL LABOR -RELATIONS BOARDThe said Sattelmeyer then pointed, out some men to the said Crowe,telling Crowe that they were good prospects for the Independent andsuggesting that Crowe solicit them-to `join the Independent.There-after Crowe did so solicit some of these employees to join the Inde-pendent.These incidents occurred while the employees were in the.I18. In or about the month of October, 1942, F. C. Fletcher, Re-spondent's superintendent at its Lake Shore plant, approached two ofthe Respondent's boiler operators at its, Lake - Shore -plant, William,Brondz and Edward C. Christian, telling'the two employees that theywere old in seniority and asked them the sentiment 'of the men rela-tive to the Independent.The said Brondz replied' that he was not infavor,of.the Independent.The said Fletcher then said that the In-dependent was the organization that the Company preferred and thatitmust be developed into a strong 'organization.The said Fletcheralso stated that the Independent had elected officers who did not under-stand the duties of operating a union and that a union was a business'and must be.operated by men' who knew it. The said- Fletcher also;toldAhe said Christian'that the older employees should join the Independent.This incident occurred while the employees were in the plantand on duty.-19. In the summer of 1942, one Rudy Voinov, referred to in Para-graph 9, above, asked William Sattelmeyer, Respondent's chief engineer at its Lake Shore plant, what the said Satfelmeyer' thought aboutthe Union's attempting to organize the Respondent's employees.Thesaid Sattelmeyer replied that he thought the men would be better off inthe Independent inasmuch as it would -not have as high `dues as theremarks to the employees under him. These incidents occurred while''',20.8,.1943.Under the Union's, constitution they are, full -members entitledto all the rights,and privileges of such, membership.,' :ent's employment.For the past fifty-one years it has been the'Union'spolicy, and practice to accept into membership line crew foremen andother foremen of,'similar rank in other departments of electric utilitycompanies.The Union 'admits to membership employees of all ranks,industry, are defined as foremen who ;have other .foremen of crews'or,groups of workmen under them.All persons eligible ,to'.mernbershipin. the, Union, and who become members of^the Union, enjoy all the THE CLEVELAND ILLUMINATING co.307x"frights,-privileges and prerogatives of full membership in the Unionunder the Union's constitution,such as voting in union elections andother contests,attendance at union meetings,the wearing of unioninsignia;and the solicitation of membership on behalf of the Union.Some of the foremen of the Respondent who are members of the Unionhave, from time to time, attended meetings of the local union, wornits insignia in the presence of other employees of the Respondent, andsolicited employees of the Respondent to become members of the Union.22.This Stipulation contains the entire agreement among all theparties hereto and there is no other agreement,either oral'or in writing,which varies,alters,addsto, or detracts from this Stipulation.'23.This Stipulation and the proceedings thereunder and contem-plated thereunder are subject to the approval of the Board.On March 24,1943, the respondent filed a brief which the Board hasconsidered,Board.' ''Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondentis anOhio corporation, engaged in the generationand distribution of electric energy in certain counties of Ohio cover-ing an area of approximately 1,700 square miles.The respondentserves approximately 132 communities having a total population ofabout 1,340,000.The area served by the respondent is highly indus-trialized, containing steel mills, machine shops, automobile parts and'body plants, and utilities and "other instrumentalities of interstatecommerce."Many of said industries and instrumentalities purchaseelectric, eliergy' produced by the respondent.In 1942 the revenuesderived by the respondent from the sale of electric energy and from itsother operations amounted to approximately $37,300,000.During thatperiod the respondent used coal in the production of electric energy,costing approximately $6,000,000, of which 40 percent was receivedfrom sources outside the State of Ohio. In the same period the re-spondent purchased for use in its operations equipment and suppliesproduced outside the'State of Ohio in a value-exceeding $1,000,000.IL THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is `a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the respondent.Electric Illuminating Workers Union is an unaffiliated labor organ-ization; admitting to'membership employees of the respondent.531GI7-Ir-voI 49-21 I308iDECISIONS OF ,NATIONAL, ILAB,OR RELATIONBOARDkIII.THE UNFAIR LABOR PRACTICES0A. Domination and interference with the formation andadministration, of the IndependentThe parties stipulated, and we find, the following facts concerningassistance and support accorded the Independent by the respondent :In June 1942, Wallace F. Humphrey, a turbine room watch engi-neer, told various employees who worked under his supervision thathe -thought the Independent which ' had just begun to organize, was`a "good union,", adding that it ought to be expanded to include,office'workers and persons with limited supervisory authority.He ,.alsodle its affairs without going for "outside help."Thereafter,WilliamSattelmeyer, the respondent's chief engineer at its Lake Shore plant(where all the acts discussed herein occurred), told Humphrey thathe believed the employees of the respondent could handle their ownaffairs "without going to the A. F. of L. or C. I. 0." Immediatelyfollowing this conversation Humphrey, told his men that they shouldjoin the Independent and that if he were eligible he would likewisejoin.He further told them not, to worry about "'repercussions" fromthe respondent inasmuch as he had, talked, to Sattelmeyer.There-after the majority of the employees to whom Humphrey had spokenjoined the Independent.On July.15, 1942, the respondent's president prepared a message tothe employees which was distributed through, "The Ceico Motor," ahouse,organ. - The message read in part as follows :I am informed that there is a_ movement to organize ouremployees.***Various employees of the Company have told their supervisorsthey are disturbed by the 'situation, and have asked for someexplanation from the Company.*****... Our attitude toward unionization is the same today as itwas nine, years ago when (September 20, 1933) we stated in aletter mailed to' all employees : "... ,the Company recognizes asbargain collectively through representatives of their own choos-ing, and, it proposes not only to refrain from, interfering withthat right,, but ,to protect the employees of the Company in itsexercise".Later during the summer .of 1942, F. C. ,Fletcher, superintendentof the plant, told employee William Brondz, while,the latter was at iTHE' G'LEVE'LA1^TD-PL'LLT\IINATING Co.309work, to join the Independent, that it was the wish of B"rondz's su-periors that he_join,'and that the Independent was the organizationpreferred by the respondent.During the same period Chief Engi-neer Sattelmeyer told employee Leo Crowe that the, employees wouldbe "better off to have their own union" and that if they did not jointhe Independent, the Union might get into the plant and interferewith the employees' freedom of action. Thereupon Crowe joinedthe Independent.Sattelmeyer then inquired of him how many em-ployees belonged to the Independent and pointed out certain employ-ees as "good prospects" for the Independent, suggesting that Crowe,solicit them.Rudy Voinov, a turbine room watch engineer,. at aboutthis period, asked Sattelmeyer what he thought about the Union'sattempt to organize the respondent's employees.Sattelmeyer ex-pressed his preference for the Independent and Voinov communicatedSattehneyer's comments to the employees under his supervision.In August 1942," several employees told Dominic Ruggie', a turbineroom watch engineer and their supervisor, that they would join which-ever union he joined.Ruggie thereupon told Sattelmeyer that` therewas a considerable amount of discussion concerning'imions and thatRuggie and his men were undecided which' organization' to' join.Sattelmeyer first replied that he held no opinion,on the question andthat Ruggie would have to decide for himself, but then added that'he,believed the Independent was the "best" union'for the men and forthe respondent. . Ruggie thereupon told his men that the Independentwas the "best,", and'within a week, -10. or 11 employees who worked,under him joined the Independent.. ...On September 10,,.1942; Sattelmeyer told a group of 'employeesduring working hours that he thought the Independent was betterthan any of the other labor organizations which were attempting toorganize the respondent's employees, and that if they joined the Inde-pendent "they could elect whatever officers they wanted'to elect, and"dispose of them as they wished without outside influence."In October 1942, Superintendent Fletcher asked employees Brondzand Edward Christian' what the sentiment of the men was regardingthe Independent.Brondz replied- that he personally was not in favorof it.Fletcher then stated that the Independent was the organization^hich the respondent preferred and that "it must be developed into astrong organization."Fletcher told 'Christian that the older em-ployees should join the Independent.During" the same monthHoward Lord, assistant, superintendent of the respondent, expressedhis approval of the Independent to one of the employees.Humphrey, Voin6v, and Ruggie, whose activities are discussedabove,`joined the Union 'on January 8; 1943.These men It. re turbineroom watch engineers, each having 11 employees cinder his s11-p-0-IT ision. 310DECISIONSOF NATIONAL',LABORRELATIOSiS BOARDTheir duties are clea,rly-supervisory, include the power to recommendpromotions, wage increases, andidischarges.It is the Union's practiceto accept into membership employees of all ranks under that of generalforeman.Some of the respondent's foremen who are members ofthe Union from time to time have attended meetings of the Union,worn its insignia in the presence of other employees, and solicitedemployees to become members of the Union.B. ConclusionsDespite the respondent's avowal of its neutrality as expressed inthe president's notice of July 15, 1942, the highest ranking supervisorsof the Lake Shore Plant made known to the employees,.their,1iostilityto the Union and, their preference for the Independent. It is clearthat the statements admittedly made by Fletcher, Sattelmeyer, andother, supervisory employees, had not only the effect of, but wereintended to, assist and support the Independent in its organizationalactivities.The respondent in its brief concedes that the acts com-mitted by its supervisors constituted unfair labor practices.We,find that by announcing its preference for the Independent andits antagonism toward the Union, by encouraging solicitation ofmembers for the Independent during working hours', and by encourag-ing;the turbine room watch engineers to join the Independent knowingthat they would be followed- by the employees under their supervision,the respondent has dominated and interfered with the formation andadministration of the Association and contributed support to it,thereby interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of therrespondent, set forth in, SectionIII, above, occurring in connection with the operations of the re-spondent described in Section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several,States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,we shall order it tocease anddesist therefrom and totake certain affirmative action designed to effectuate the policiesof the Act.3 The parties define general foremen in the eiectrtc utility industry as foremen who haveother foremen of crews or groups of workmen under them. THE ' CLEVELAND IL.LUMINA IN'G CO.311We have found- that the respondent has dominated and inteferedwith-the administration of the Independent and contributed supportto it.\ Te have also found that certain of the respondent's super-visory employees have joined the Union, attended its meetings, worn-its insignia in the presence of other employees, and solicited, em-ployees to join the Union. In order to free the employees of 'therespondent from all domination and interference and the effectsthereof which constitute a continuing obstacle to the exercise by theemployees of the rights guaranteed them by the Act, we shall orderthe respondent to cease and desist from dominating or interfering,through its supervisors or in any other manner, with the formationand administration of the Independent, or of any other labor organi-zation of its employees, from giving assistance to the Independent,theUnion, or any other labor organization of its employees, andfrom contributing any support to the Independent, the Union, or anyother labor organization of its employees.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONs OF LAWIN1.International Brotherhood of ElectricalWorkers of ElectricIlluminatingWorkers Union are labor organizations 'within themeaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Electric IlluminatingWorkers Union and contributingsupport thereto, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, The Cleoeland -Electric Illuminating Co., Cleveland, Ohio,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering, through its supervisors or in anyother manner, with the formation or administration of Electric II-I 312DECISIONS OF NATIONAL LABOR RELATIONS, BOARDlaminatingWorkers Union, or any other labor organization of itsemployees, encouraging membership in or giving assistance to ElectricIlluminating Workers Union, International Brotherhood of ElectricalWorkers (AFL), or any other labor organization of its employees,and contributing support to^ Electric IlluminatingWorkers Union,International Brotherhood of -Electrical Workers- (AFL), or any otherlabor organization of its employees ;(b)Engaging in any like or related acts or conduct interferingwith,_restraining, or coercing its employees in the exercise of the rightbargain collectively through representatives of their own choosing;and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed in Section,7, of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:J a)Withhold all recognition from the Electric Illuminating' Work-ers Union as the representative of any'of its employees' for the pur-poses of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditionsof work, and completely disestablish Electric Illuminating WorkersUnion as such representative;(b) Immediately post in conspicuous places throughout its Lake,Shore Plant and maintain for a .period of -at least sixty (60) daysfrom the date of posting, notices to its employees stating: (1) that therespondent will not engage in the conduct from which it is ordered tocease, and desist in paragraphs 1 (a) and (b) hereof, and (2) that therespondent will take the affirmative action set forth in paragraph 2(a) hereof;(c)Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.4